Exhibit 10.1

Employee Resignation Agreement and General Release
June 13, 2014
 
This Employee Resignation Agreement and General Release (“Agreement”) sets out
the terms of Michael J. Schifsky’s resignation of employment from Xhibit Corp
(“Xhibit”) and its subsidiaries, SpyFire Interactive, LLC, FlyReply Corp.,
Stacked Digital, LLC and Xhibit Interactive, LLC (collectively the
“Company”).  Under this Agreement, the Company will provide you with benefits in
exchange for your agreement to waive and release any dispute(s) or possible
dispute(s) you have or may have against the Company and its subsidiaries.
 
Terms of the Agreement:
 
1.  
You have elected to resign from your position with Xhibit effective June 30,
2014.

 
2.  
This Agreement completely closes out the employer-employee relationship and any
claims you might have against the Company arising from that relationship.  In
return for your release of claims, the Agreement provides you with benefits to
which you otherwise would not be entitled.  Accordingly, you and the Company
agree as follows:

 
a.  
Whether you sign this Agreement or not, the Company will pay you the
compensation, including accrued paid time off (“PTO”), that you have earned
through the date of your termination.

 
b.  
In exchange for the release of claims set forth below and your agreement to
provide consulting services as requested by the Company through September 30,
2014, the Company also agrees to pay you a consulting fee equal to your current
salary through September 30, 2014 (the “Consulting Fee”).  Provided you perform
the consulting services as requested by the Company, you will be paid the
Consulting Fee in bi-weekly installments commencing on the Company’s first
regularly scheduled payroll calculated after June 30, 2014.

 
c.  
Also in exchange for the release of claims set forth below, the Company agrees
to provide you certain outplacement services.  The outplacement services consist
of a program coordinated by Right Management.  Details of the Right Management
outplacement services program have been provided to you.

 
d.  
Also in exchange for the release of claims set forth below and your agreement to
provide consulting services as requested by the Company through September 30,
2014, the Company agrees pay the “employer” portion of your health benefits
through September 30, 2014.

 
e.  
Also in exchange for the release of claims set forth below and your agreement to
provide consulting services as requested by the Company through September 30,
2014, the Company agrees to release you from any and all claims, liabilities, or
promises outside of this Agreement, known or unknown, arising out of or relating
to your employment with the Company.

 
f.  
You acknowledge that all expense checks have been previously dispersed and you
have no further outstanding monies owed for the Company expenses that were
charged to your personal accounts.

 
Even if you do not sign this Agreement, you can elect the period of continued
health benefits coverage to which you are entitled under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA).
 
3.  
In exchange for the benefits promised you in this Agreement, you agree to the
following:

 
a.  
You irrevocably and unconditionally release and discharge the Company, its
predecessors, successors, subsidiaries, and assigns, as well as past and present
officers, directors, and employees, from any and all claims, liabilities, or
promises outside of this Agreement, known or unknown, arising out of or relating
to your employment with the Company.  You waive these claims on behalf yourself
and on behalf of your heirs, assigns, and anyone making a claim through
you.  The claims waived and discharged include, but are not limited to:


 
-1-

--------------------------------------------------------------------------------

 
 
i.  
disputed wages, including claims for any back wages or overtime;

 
ii.  
employment discrimination claims (including claims of sex discrimination and/or
sexual harassment) and retaliation under Title VII of the Civil Rights Act of
1964;

 
iii.  
State equal employment opportunity act claims;

 
iv.  
wrongful discharge and/or breach of contract claims; and

 
v.  
tort claims, including invasion of privacy, defamation, fraud, and infliction of
emotional distress.

 
b.  
You will not bring any legal action or cause any action to be brought against
the Company, its predecessors, successors and assigns, as well as past and
present officers, directors, and employees for any claim waived and you
represent and warrant that you have not filed any such claim to date.

 
4.  
Prior to receiving any separation benefit installments, you must return all the
Company property in your possession including equipment: keys; your employee
badge; customer lists; price lists; all tangible and intangible property
belonging to the Company or relating to your employment with the Company.  You
represent and warrant that you have not retained any copies, electronic or
otherwise, of any the Company property.

 
5.  
You agree to refer any and all reference checks regarding your employment with
the Company to Stephen Lewis.  You are aware that references will be limited to
confirmation of your dates of employment and last position held.

 
6.  
You agree that you will not, directly or indirectly, disclose the terms of this
Agreement to anyone other than your attorney, except to the extent disclosure is
required for accounting or tax reporting purposes or as otherwise required by
law.

 
7.  
This Agreement is binding on the parties and on their heirs, administrators,
representatives, executors, successors, and assigns.

 
8.  
The provisions of this Agreement are severable.  If any provision is held to be
invalid or unenforceable, it shall not affect the validity or enforceability of
any other provision.

 
9.  
This Agreement sets out the entire agreement between you and the Company and
supersedes any and all prior oral or written agreements or understandings
between you and the Company concerning your termination of employment.

 
10.  
You represent that you:

 
a.  
are aware that you have certain rights available to you under the Age
Discrimination in Employment Act of 1967 (“ADEA”);

 
b.  
have the right to consult with an attorney before signing this Agreement;

 
c.  
do not waive rights or claims under ADEA that might arise after the date this
waiver is executed;

 
d.  
have 45 days from the date you receive this Agreement to consider this terms;

 
e.  
have 7 days after signing this Agreement to revoke it;

 
f.  
understand completely your right to review all aspects of this Agreement with an
attorney of your choice;

 
g.  
have had the opportunity to consult with an attorney of your choice; and

 
h.  
have carefully read and fully understand all the provisions of this Agreement
and that you are freely, knowingly, and voluntarily entering into this
Agreement.


 
-2-

--------------------------------------------------------------------------------

 
 
General Release:
 
This Agreement does not become effective, and none of the separation benefits
will be paid, until you sign this Agreement and a 7 day revocation period has
expired.
 
This Agreement shall be governed by and construed in accordance with the laws of
the state of Arizona, without regard to its conflict of laws provisions.


If you voluntarily enter into this Agreement, please sign in the space indicated
below, and return to the Company.
 
 

 /s/ Michael J. Schifsky    June 13, 2014  Employee Signature    Date

                                                                 
 

 Scott Wiley  /s/ Scott Wiley  June 13, 2014  For Xhibit Printed Name  Signature
 Date

 